GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT PM 2:55

Southern District of Georgia
Savannah Division

JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)

 

UNITED STATES OF AMERICA

V.

Bryan Gallowa
ryan y Case Number: 4:11CR00200-7

USM Number: 30818-013

Laura G. Hastay _
‘Defendant’s Attorney

THE DEFENDANT:
admitted guilt to violation of mandatory conditions of the term of supervision.

] was found in violation of conditions(s) oo after denial of guilt.

The defendant is adjudicated guilty of these offenses:

Violation Number Nature of Violation Violation Ended
1 The defendant committed another federal, state , or local crime (mandatory February 26, 2019
condition).

See Page 2 for Additional Violations.

The defendant is sentenced as provided in Page 3 of this judgment. The sentence is imposed pursuant to the Sentencing Reform Act
of 1984.

& The defendant has not violated a mandatory condition (Violation Number 2) and is discharged as to such violation condition.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

June 24,2019 _
Last Four Digits of Defendant’s Soc. Sec: 5862 Date of Imposition of Judgment —

 

Defendant's Year of Birth: 1968 Si
ignature of Judge

City and State of Defendant’s Residence:

Erie. Colorado

 

William T. Moore, Jr.
Judge, U.S. District Court

Name and Title of Judge

ewe LG 20/9

‘Date
GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

Judgment— Page 2 of 3

DEFENDANT: Bryan Galloway
CASE NUMBER: 4:11CR00200-7
ADDITIONAL VIOLATIONS
Violation Number Nature of Violation Violation Ended
3 The defendant unlawfully possessed a controlled substance (mandatory February 26, 2019
condition).
4 The defendant failed to refrain from any unlawful use of a controlled substance February 26, 2019

(mandatory condition).
GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

Judgment— Page 3 of 3
DEFENDANT: Bryan Galloway
CASE NUMBER: 4:11CR00200-7

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of: 21 months.

[] The Court makes the following recommendations to the Bureau of Prisons:

Xx] The defendant is remanded to the custody of the United States Marshal.

(J _ The defendant shall surrender to the United States Marshal for this district:
CL] at CO am. (C] p.m. on

C1]  asnotified by the United States Marshal.

[] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
C1] before 2 p.m. on 7 ;
C1 _—asnotified by the United States Marshal.

(J  asnotified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:
Defendant deliveredon to _
at _ , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

_ DEPUTY UNITED STATES MARSHAL
